*542on state’s motion for rehearing.
BEAUCHAMP, Judge.
On original submission we found but one troublesome question which complained of the failure of the court to charge the jury on the question of intent to kill. We accepted the description of the knife and the knife itself, which was brought before us in the record, as being one which was not a deadly weapon. In its ordinary acceptation of the term it is not. This fact is admitted in the state’s motion for rehearing. We followed the case of Goldman v. State, 150 Texas Crim. Rep. 24, 198 S.W. 2d 895, in reversing the case.
The state has filed a motion for rehearing in which our attention is directed to Article 1161 of the Penal Code which defines a deadly weapon as follows:
“A ‘bowie-knife’ or ‘dagger’ as here and elsewhere used means any knife intended to be worn upon the person which is capable of inflicting death and not commonly known as a pocket knife.”
In a recent case of Childers v. State, 150 Texas Crim. Rep. 453, 202 S.W. 2d 930, this court held, as has always been the rule, that a dagger and a dirk are deadly weapons per se.
In considering the instant case, as in the case of Goldman v. State, supra, we have entirely overlooked the above quoted article of the Penal Code, which must take precedence over the common understanding of what is required to constitute a dirk or dagger. The holding of the court in the Goldman case was error and it is now specifically overruled.
Having concluded upon rehearing that the instrument is a deadly weapon per se, being defined by law as a “dagger” or “bowie-knife”, the state’s motion for rehearing is granted and the judgment of conviction is affirmed.